          Case 1:04-cr-00283-PAC Document 337 Filed 06/08/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------X
                                                            :
UNITED STATES OF AMERICA,                                   :
                                                            :
                                                            :
         -v-                                                :
                                                            :
RUBEN CANINI,                                               :   04 Cr. 283 (PAC)
                                                            :
                           Defendant.                       :
                                                            :   OPINION & ORDER
                                                            :
------------------------------------------------------------X

HONORABLE PAUL A. CROTTY, United States District Judge:

        On May 20, 2020, Defendant Ruben Canini (“defendant” or “Canini”), who suffers from

severe and chronic asthma filed an emergency motion for compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A)(i) in light of the COVID-19 pandemic. (Def. Mot., Dkt. 330.) Canini

was convicted by jury of conspiring to distribute one kilogram and more of heroin in violation of

21 U.S.C. § 846 and 841(b)(1)(A), and two counts of possession of heroin with intent to

distribute in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(c). (Gov. Opp’n, Dkt. 334.) Canini

has served nearly 192 months of a 240-month sentence. (Id.)

        Canini contends that his severe asthmatic condition places him at serious risk of grave

illness or death as a result of the COVID-19 pandemic constituting “extraordinary and

compelling” circumstances warranting a sentencing reduction. (See Def. Mem., Dkt. 331.)

Canini reports difficulty managing his asthmatic condition while in prison, that he has not been

supplied with his steroid inhaler despite his doctor’s prescription, and that he has been forced to

share a cell with multiple inmates potentially exposed to COVID-19 despite his high-risk status.

(Id. at 17-19; Hart Dec. Ex. K, Dkt. 332-11.) The Government does not dispute that defendant’s


                                                        1
         Case 1:04-cr-00283-PAC Document 337 Filed 06/08/20 Page 2 of 7



health conditions establish “extraordinary or compelling reasons” within the meaning of Section

3582(c) based on the heightened risk the condition poses in light of COVID-19 pandemic. (Gov.

Opp’n, at 4.) The Government, however, opposes the application on the grounds that the Section

3553(a) factors weigh against granting compassionate release. (Id. at 9.)

       COVID-19, a novel severe acute respiratory illness has killed more than 100,000 people

nationwide. The Court recognizes that COVID-19 has spurred a public health crisis and national

emergency with a recommended treatment of social distancing, which is difficult to achieve in

federal prison facilities. Current conditions present new and complex challenges for protecting

inmates’ health and the question of whether compassionate release is warranted during the

pandemic remains a dynamic and fact-intensive inquiry.

       For the reasons set forth below, defendant’s motion is granted.

                                COMPASSIONATE RELEASE

       It is well established that “[a] court may not modify a term of imprisonment once it has

been imposed except pursuant to statute.” United States v. Gotti, No. 02-CR-743-07 (CM), 2020

WL 497987, at *1 (S.D.N.Y. Jan. 15, 2020). The compassionate release provision allows a

district court to “reduce the term of imprisonment” where it finds “extraordinary and compelling

circumstances.” 18 U.S.C. § 3582(c)(1)(A)(i). A motion under this provision may be made by

either the BOP or a defendant, but in the latter case only “after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” Id.

       Where a defendant has exhausted his administrative requirements, compassionate release

provides a mechanism for a court to reduce a term of imprisonment where, after considering the



                                                   2
         Case 1:04-cr-00283-PAC Document 337 Filed 06/08/20 Page 3 of 7



factors set forth in Section 3553(a), the court finds, “extraordinary and compelling reasons”

warrant such a reduction and such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A)(i). Application Note 1 to

U.S.S.G. § 1B1.13 addresses when extraordinary and compelling reasons exist: where the

defendant is (i) “suffering from a terminal illness” or (ii) a “serious physical or medical condition

... that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility,” or (iii) is at least 65 years old, “experiencing a serious

deterioration in physical or mental health because of the aging process” in combination with

amount of time served, or (iv) if, in the judgment of the BOP, the defendant’s circumstances are

extraordinary and compelling for “other reasons.” U.S.S.G. § 1B1.13(1)(A) & Application Note

1(A), (B), (D).

       In practice, compassionate release motions have required courts to make fact-intensive

determinations considering the unique circumstances and context of each individual defendant.

See United States v. Kaba, No. 19 CR. 242 (PAC), 2020 WL 2520807, at *1 (S.D.N.Y. May 18,

2020); United States v. Hart, No. 17 CR. 248 (VSB), 2020 WL 1989299, at *6 (S.D.N.Y. Apr.

27, 2020). Courts in this district have generally considered the age of the defendant; the severity

and documented history of the defendant’s health conditions, as well as the defendant’s history

of managing those conditions in prison; the presence and proliferation of infections in the prison

facility at issue; the proportion of the term of incarceration that the defendant has served; and the

sentencing factors in 18 U.S.C. § 3553(a), with an emphasis on the nature and seriousness of the

offense, the need for deterrence, and the need to protect the public. E.g., United States v. Brady,

No. S2 18 CR. 316 (PAC), 2020 WL 2512100, at *3 (S.D.N.Y. May 15, 2020) (internal citations

omitted); United States v. Martin, No. 18-CR-834-7 (PAE), 2020 WL 1819961, at *4 (S.D.N.Y.



                                                  3
               Case 1:04-cr-00283-PAC Document 337 Filed 06/08/20 Page 4 of 7



Apr. 10, 2020).

                                               APPLICATION

              Defendant, through his partner, submitted his application for release to the Warden at FCI

Cumberland on April 8, 2020. See Hart Dec. Ex. A, Dkt. 332-1. On April 15, 2020, the Warden

denied the defendant’s compassionate release request. See Hart Dec. Ex. C, Dkt. 332-3. The

Government does not dispute that the defendant has satisfied the statutory exhaustion

requirement with respect to this application. See Gov. Opp’n at 4. Thus, the parties agree that

the Court has authority to determine the merits of Canini’s application.

              The Court concludes that the circumstances here are sufficiently extraordinary and

compelling to justify Canini’s release under 18 U.S.C. § 3582(c)(1)(A)(i). The COVID-19

pandemic’s impact on the health of millions of people across the world is evident. As of June 1,

2020, over 6 million people have been infected globally and more than 370,000 have died.1

Nationwide, the illness has killed more than 100,000 people.2 Currently, there is no known cure

or vaccine. Some of those infected are asymptomatic and thus, may unwittingly infect others.

During this pandemic, the virus has not spared Bureau of Prison (“BOP”) facilities—affecting

both those detained as well as staff working inside the facilities.3 The nature of prisons has made

recommended social distancing difficult to achieve. Canini’s medical condition—moderate to

severe chronic asthma, and documented history of respiratory issues places him at high-risk of

serious illness or death should he be exposed to the novel severe acute respiratory illness:




1
    Johns Hopkins University & Medicine, COVID-19 Dashboard, https://coronavirus.jhu.edu/map.html.
2
    See id.
3
  FCI Cumberland has had positive COVID-19 cases among inmates and staff. The Government represents that
those infected have now recovered. (See Gov. Opp’n, at 7.)


                                                        4
          Case 1:04-cr-00283-PAC Document 337 Filed 06/08/20 Page 5 of 7



COVID-19.4 Further, Canini’s application demonstrates that he is not receiving adequate

medical care that is necessary to control his asthma in prison during the pandemic.

         The Government does not dispute that the defendant’s medical condition qualifies as

“extraordinary and compelling reasons” for release during the current COVID-19 pandemic.

(See Gov. Opp’n at 9.) Canini, who is 46-years old, suffers from chronic moderate to severe,

uncontrolled asthma and uses an albuterol inhaler every other day, and has a history of

respiratory issues5 while incarcerated (see Def. Mem., at 18; Hart Dec. Ex. G); thus, he falls

squarely within the CDC’s high-risk classification of those most likely to contract and suffer

serious, if not fatal complications from COVID-19.6 Significantly, Canini’s application and

medical records also indicate his asthma is currently under treated while in prison. Specifically,

although Canini has received his albuterol inhaler, he has been denied his steroid prescription

inhaler, Asmanex, which was prescribed by his doctor and has been part of his asthma treatment

for the past ten years. (See Def. Mem., at 18; Hart Dec. Ex. G.) Such under treatment

compromises Canini’s ability to provide self-care for his asthma condition and directly conflicts

with the CDC’s guidance for asthmatics during COVID-19, which warns against asthmatics

discontinuing or changing their asthma plan, and instructs that asthmatics should continue

4
 According to the Center for Disease Control and Prevention (the “CDC”), people with ailments that cause trouble
breathing, particularly asthma, or compromise their immune system are at a significantly higher risk. See Center for
Disease Control and Prevention, Coronavirus Disease 2019 (COVID-19): People with Moderate to Severe Asthma,
available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html.
5
  Medical records indicate that the defendant recently suffered a severe asthma attack on May 10, 2020 where he
reported difficulty breathing and that his inhaler was not working. (See Gov. Opp’n, Ex. 2.) In October 2017, the
defendant was taken to the emergency room for treatment related to “mild acute asthma exacerbation.” (Id.)
6
  On April 17, 2020, the CDC released a report indicating that 27.3% of those hospitalized for COVID-19 between
the ages of 18-49 had asthma. Asthma was the one of the most prevalent underlying conditions in patients
hospitalized for COVID-19 within that age bracket. See Center for Disease Control and Prevention, Hospitalization
Rates and Characteristics of Patients Hospitalized with Laboratory-Confirmed Coronavirus Disease 2019 —
COVID-NET, 14 States, March 1–30, 2020, Morbidity and Mortality Weekly Report,
https://www.cdc.gov/mmwr/volumes/69/wr/mm6915e3.htm?s_cid=mm6915e3_w.


                                                         5
          Case 1:04-cr-00283-PAC Document 337 Filed 06/08/20 Page 6 of 7



current medications including inhalers with steroids. See Center for Disease Control and

Prevention, Coronavirus Disease 2019 (COVID-19): People with Moderate to Severe Asthma,

available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html.

        Accordingly, the Court concludes that Canini, like other high-risk defendants, has

demonstrated “extraordinary and compelling” reasons for release. See e.g., United States v.

Smith, No. 12 CR. 133 (JFK), 2020 WL 1849748, at *5 (S.D.N.Y. Apr. 13, 2020) (finding

defendant’s medical condition including asthma, among others, constituted “extraordinary and

compelling reasons” to order compassionate release); United States v. Park, No. 16-CR-473

(RA), 2020 WL 1970603, at *3 (S.D.N.Y. Apr. 24, 2020) (finding, inter alia, defendant’s asthma

and documented history of respiratory issues presented an “extraordinary and compelling

reason” for release).

        In addition, the Court finds that the defendant’s request for compassionate release is

consistent with the Section 3553(a) sentencing factors and the applicable policy statements

issued by the Sentencing Commission. Canini’s conduct, participating in a heroin scheme, was

undoubtedly serious, but as the Court noted at sentencing, Canini in his 20’s was a “worker” and

a “pitcher,” not a manger of the conspiracy. (Sent. Tr. at 22-23, Dkt. 238.) Canini has served the

majority (80%) of his sentence (192 months of a 240-month sentence); a sentence that balances

the seriousness of his criminal conduct with the need to promote deterrence and respect for the

law. Here, granting compassionate release would not produce a sentencing disparity: although

the Court found Canini worked as a “pitcher” and was a lower level conspiracy participant, his

sentence was almost twice as long as the sentences of all of the other conspiracy participants

because of his applicable criminal history.7

7
 As noted at the sentencing in rejecting a sentence of 360-months, the Court was troubled by the potential
sentencing disparity. The maximum sentence imposed on other higher-level conspiracy members was 135 months,

                                                     6
          Case 1:04-cr-00283-PAC Document 337 Filed 06/08/20 Page 7 of 7



        Further, while incarcerated over the past sixteen years, Canini has taken steps to

rehabilitate himself; he earned his GED and successfully completed several programs including

anger management programs, phase one and two of rational thinking, Turning Point Modules for

gambling, coping, and a drug education class. Canini also presents a thoughtful release plan that

provides a stable living situation with his partner and family in Rhode Island, away from those in

New York that he was associated with when he charged over a decade ago. Having considered

the 3553(a) sentencing factors and applicable policy statements, the Court concludes that

granting the defendant’s motion for compassionate release is consistent with the goals of

sentencing and promotes respect for the law.

                                               CONCLUSION

        For the reasons stated, the defendant’s motion for compassionate release is GRANTED.

The defendant’s sentence of incarceration is reduced to time served pursuant to 18 U.S.C.

§ 3582(c)(1)(A). Upon his release, the defendant shall serve ten years of supervised release as

previously imposed and is subject to the other conditions previously imposed by the Court as set

forth in the judgment dated July 20, 2007. See Dkt. 231. The Clerk of the Court is directed to

terminate the motion at Docket 330.



Dated: New York, New York                                   SO ORDERED
       June 8, 2020

                                                            ________________________
                                                            PAUL A. CROTTY
                                                            United States District Judge


but Canini despite his role as a “pitcher” received a sentence of 240-months because of his criminal history. See
Sent. Tr. at 17, 24 (“[T]he maximum time that anybody received in this is 135 months and given Mr. Canini’s role in
the crime there would be an unwanted disparity in sentencing if he was sentenced to 360 months. 240 months is
almost twice what everybody else was given.”).


                                                        7
